I am unable to distinguish between a case where the allegation that plaintiff got title at a certain past date is admitted by the answer and the case where a deed delivered to him at a past date from a previous owner is admitted in evidence and plaintiff rests. Unless it can be said that the presumption of continued ownership arises only from evidence and not from an admission of that very fact there can be no difference in the basis for the presumption. Perhaps it would have been better for this court to have held that the plaintiff should at least have been required to proceed in his proof to the point of showing that he made no conveyance of the property and leave to the defendant the task of showing that the property parted from him by alverse possession, tax or foreclosure sale or bankruptcy or what not, thus not requiring the plaintiff to prove a negative in those respects. But in the case of Babcock v. Dangerfield, 98 Utah 10,94 P.2d 862, and Tate v. Rose, 35 Utah 229, 99 P. 1003, we held differently. I cannot see why even though present ownership is denied that an admission of a allegation should not have the same efficacy, at least as a deed admitted in evidence. Can the situation be any different as far as permitting a presumption to flow where a deed is offered and defendant admits in court that it was delivered and suggest that by such admission the offer *Page 412 
may be withdrawn, and the case of an admission by his pleading? It may be suggested that since the answer raises the issue of present title a presumption from the admission by answer of title residing in the plaintiff in the past runs head on into the denial of present title and is negated and destroyed. The answer is that the presumption does not rise from the pleadings so that there is at the same time a presumptive fact of present title inherent in the pleadings and a denial or issue of present title also inherent in the pleadings. The fact is that the admission simply supplies the necessity of evidence from which the presumption arises and tosses the ball over to the defendant and puts him into play to toss it back.